       Case 2:17-cr-00196-TLN Document 69 Filed 07/29/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   JEROME PRICE, SBN 282400
     CHRISTINA SINHA, SBN 278893
 3   Assistant Federal Defender
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700

 6   Attorneys for Defendant
     JUSTIN JOHNSON
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA, )                Case No. 2:17-CR-196-TLN
11                              )
                Plaintiff,      )                STIPULATION AND ORDER TO CONTINUE
12                              )                STATUS CONFERENCE AND EXCLUDE TIME
                   vs.          )
13                              )                Date: August 5, 2021
           JUSTIN JOHNSON,      )                Time: 9:30 A.M.
14                              )                Judge: Hon. Troy L. Nunley
               Defendant.       )
15                              )

16           IT IS HEREBY STIPULATED and agreed by and between Acting United States
17   Attorney Phillip A. Talbert, through Assistant United States Attorney Justin Lee, counsel for
18   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Christina
19   Sinha, counsel for Mr. Johnson, that the status conference currently set for August 5, 2021 may
20   be continued to October 28, 2021 at 9:30 a.m. The parties further stipulate as follows:
21           1.       The discovery in this case includes over 14,000 pages and hours of audio
22                    recordings.
23           2.       The defense requires additional time to review the discovery, conduct
24                    investigations, and otherwise prepare for trial.
25           3.       Defense counsel believes that failure to grant the requested continuance would
26                    deny them the reasonable time necessary for effective defense preparation, taking
27                    into account the exercise of due diligence.
28
      Stipulation and Order to Continue Status         -1-                    US v. Johnson, 2:17-cr-196-TLN
      Conference and Exclude Time
       Case 2:17-cr-00196-TLN Document 69 Filed 07/29/21 Page 2 of 3


 1           4.       The government does not oppose the continuance.

 2           5.       Therefore, for the purpose of computing time under 18 U.S.C. § 3161 et seq.

 3                    (Speedy Trial Act), the parties stipulate that the time period between August 5,
 4                    2021 and October 28, 2021, inclusive, is excludable pursuant to 18 U.S.C. §
 5                    3161(h)(7)(B)(iv) (Local Code T4), because it would result from a continuance
 6                    granted by the Court at Mr. Johnson’s request, based on a finding that the ends of
 7                    justice served by granting the continuance outweighs the best interest of the
 8                    public and Mr. Johnson in a speedy trial, and request the Court so to find.
 9
10                                                  Respectfully submitted,
11                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
12
13   Date: July 28, 2021                            /s/ Christina Sinha
                                                    CHRISTINA SINHA
14                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
15                                                  JUSTIN JOHNSON
16
17
     Date: July 28, 2021                            PHILLIP A. TALBERT
18                                                  Acting United States Attorney

19                                                  /s/ Justin Lee
                                                    JUSTIN LEE
20                                                  Assistant United States Attorney
21                                                  Attorneys for Plaintiff

22
23
24
25
26
27
28
      Stipulation and Order to Continue Status        -2-                     US v. Johnson, 2:17-cr-196-TLN
      Conference and Exclude Time
       Case 2:17-cr-00196-TLN Document 69 Filed 07/29/21 Page 3 of 3


 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: July 29, 2021
                                                             Troy L. Nunley
 8
                                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status         -3-                     US v. Johnson, 2:17-cr-196-TLN
      Conference and Exclude Time
